United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3488
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                               Giovany Frank Guzman

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                           Submitted: November 15, 2019
                              Filed: January 2, 2020
                                  ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge

       A jury found Giovany Frank Guzman guilty on three counts: conspiracy to
possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 846; conspiracy to import cocaine into the United States, in
violation of 21 U.S.C. §§ 960(a)(3), 960(b)(2)(B), and 963; and attempted possession
with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),
and 846. The district court1 sentenced Guzman to 190 months’ imprisonment on each
count, to run concurrently. Guzman appeals his sentence, challenging his drug-
quantity based offense level and the role-enhancement imposed under U.S.
Sentencing Guidelines (Guidelines) § 3B1.1(b). Guzman also challenges the
sufficiency of the evidence to sustain his conviction. We affirm.

       Following a trip to Mexico with Oscar Gomez, Guzman’s uncle and co-
defendant, Guzman sent Gomez the names and addresses of four individuals. These
addresses were provided to him by Shelby Williams, another co-defendant. On
January 24, 2017, Customs and Border Protection intercepted a suspicious package
sent to one of the addresses Guzman had texted to Gomez. The package was labeled
as “fiber stairs,” but after further inspection, Customs and Border Protection
discovered that the package contained 2,990 grams of cocaine. The package was then
returned to UPS for a controlled delivery. After communicating with Guzman,
Williams picked up the package from the UPS store and delivered the package to him.
Later that evening, law enforcement executed a search warrant at Gomez’s house and
seized the package.

        Around the same time, a second package of “stairs for aerobics” was
intercepted by Customs and Border Protection. The package matched one of the
names and addresses Guzman had texted to Gomez and contained two kilograms of
cocaine. No controlled delivery was attempted of this package. A third and final
package, weighing 8.7 kilograms, was picked up at a FedEx location in Moline, Iowa.
Law enforcement did not seize or inspect this package because they did not learn of
its delivery until later in the investigation. The package’s description, “aerobic step,”
was similar to the other two intercepted packages and matched an address provided
to Guzman by Williams.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
       At sentencing, the district court, adopting the presentence report (PSR),
attributed all three packages to Guzman, found that the amount of cocaine involved
exceeded five kilograms, and held that Guzman’s base offense level was 30. See
U.S.S.G. § 2D1.1(a)(5), (c)(5). The district court also applied a three-level
enhancement to Guzman’s base offense level as a manager or supervisor of Williams.
See U.S.S.G. § 3B1.1(b). The court determined that Guzman’s total offense level was
35, that his criminal history category was IV, and that his advisory sentencing range
was 235 to 293 months’ imprisonment.

       Guzman first argues that insufficient evidence exists to support his convictions
on all counts. He contends that the government failed to prove that he had knowledge
of the contents of any of the packages.

       In reviewing sufficiency of the evidence claims, we view the evidence in the
light most favorable to the government. United States v. Vinton, 429 F.3d 811, 815
(8th Cir. 2005). “We must uphold the verdict if any reasonable jury could have found
the elements of the crime beyond a reasonable doubt.” Id. (quoting United States
v. McDougal, 137 F.3d 547, 553 (8th Cir. 1998)). The evidence supports the jury’s
finding that Guzman knew that the packages contained cocaine and knew the purpose
of the agreement in which he had joined. The government presented evidence that
Guzman had traveled to Leon, Mexico with Gomez. Soon after their trip, Guzman
texted Gomez addresses and names of individuals. Packages were shipped from
Leon, Mexico to the addresses provided by Guzman. Guzman received the packages
from Williams and then gave them to Gomez. Guzman’s surreptitious behavior with
respect to the packages and his involvement with receiving the packages could lead
a jury to conclude that Guzman knew of the packages’ illicit contents. We thus hold
that there was sufficient evidence to support all three counts of Guzman’s
convictions.




                                         -3-
      Guzman also challenges the district court’s calculation of his offense level,
arguing that the district court clearly erred in determining that the conspiracy
involved five or more kilograms of cocaine. See United States v. Marshall, 411 F.3d
891, 894 (8th Cir. 2005) (standard of review). We disturb the district court’s
determination “only if the entire record definitely and firmly convinces us that a
mistake has been made.” United States v. Titlbach, 300 F.3d 919, 923 (8th Cir.
2002).

        The district court concluded that Guzman was responsible for all three
packages, the combined contents of which consisted of more than five kilograms of
cocaine. Although Guzman concedes that the first two packages together amounted
to at least 4,990 grams, he argues that the district court clearly erred in attributing the
third package to him, with the result that the determination of any amount of cocaine
in the third package constituted “mere speculation” by the district court.

        The district court did not clearly err when it held that the third package had
some amount of cocaine attributable to Guzman. The package’s name and address
matched a name and address provided by Guzman to Gomez. As with the other two
packages, this package originated from Leon, Mexico and was labeled as an “aerobic
step.” Williams also admitted to picking up a package from FedEx for Guzman.
Although the third package was never inspected by law enforcement, sufficient
circumstantial evidence connected the package to Guzman, and given the temporal
proximity to the delivery of the other packages, it was reasonable to conclude that at
least ten grams of cocaine were in the third package. See United States v. Atkins, 250
F.3d 1203, 1212 (8th Cir. 2001) (“[The Guidelines] gives the court the authority to
approximate the quantity of drugs where there is no seizure or where the amount
seized does not reflect the scale of the offense.”). The district court thus did not
clearly err when it found that the quantity of cocaine exceeded five kilograms.




                                           -4-
       Finally, Guzman argues that the district court clearly erred in finding that he
had acted as a manager or supervisor. See United States v. Cosey, 602 F.3d 943, 947
(8th Cir. 2010) (standard of review). Under Guidelines § 3B1.1(b), Guzman’s offense
level was subject to a three-level increase if he was a “manager or supervisor (but not
an organizer or leader) and the criminal activity involved five or more participants or
was otherwise extensive.” We have held that a defendant may be subject to the
enhancement even if he managed or supervised only one participant, limited to a
single transaction. See United States v. Valencia, 829 F.3d 1007, 1012 (8th Cir.
2016). The evidence supports the district court’s application of the enhancement.
Guzman used Williams to provide the names and addresses of individuals, so that
Guzman could transmit these to Gomez. Guzman also directed Williams to pick up
packages at UPS and FedEx and told her where to meet him. Given this evidence, the
district court’s finding that Guzman was a manager or supervisor of Williams was not
clearly erroneous.

      The judgment is affirmed.
                     ______________________________




                                         -5-